internal_revenue_service number release date index number ----------------------------------------------------- ----------------------- ------------------------------------ ---------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc corp plr-116785-07 date date ----------------------------------------------------------------------- ----------------------- ------------------------- legend legend distributing2 -------------- -------------------------------------------------------------------- a -------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------- -------------------------------------------------------------------- b ------------------------------------------------------------ -------------------------------------------------------------------- busine sec_1 busine sec_2 distributing1 ------------------------------------------------------------------------------------------ sub1 ------------------------------------------------------------ -------------------------------------------------------------------- sub2 --------------------------------------------------------- -------------------------------------------------------------------- ------------------------------ ---------------- -------------------------------------------- ------------------------------------------ ---------------------------------------- ------------------------- ------------------------------- -------------------------- plr-116785-07 controlled1 ------------------------------------------------------------ -------------------------------------------------------------------- controlled2 ------------------------------------------------------------ -------------------------------------------------------------------- controlled3 ------------------------------------------------------------ -------------------------------------------------------------------- controlled4 ------------------------------------------------------------ -------------------------------------------------------------------- dear --------------- ------------------------------------ -------------------------------------- this letter responds to your request dated date for rulings concerning the federal_income_tax consequences of a series of proposed transactions the proposed transaction the information submitted in that letter and in later correspondence is summarized below unless otherwise indicated references herein to code sections and regulation sections are to the applicable internal_revenue_code and income_tax regulations the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular no information provided by the taxpayer has been reviewed and no determination has been made regarding whether the proposed transaction i satisfies the business_purpose requirement of sec_1_355-2 ii is used principally as a device for the distribution of earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 of the internal_revenue_code and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest in the distributing_corporation or the controlled_corporation summary of facts distributing2 is a widely held publicly traded corporation and the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return distributing2 has outstanding a single class of common_stock distributing2 common_stock distributing2 conducts busine sec_1 busine sec_2 and certain other businesses plr-116785-07 directly and indirectly through its subsidiaries there are two institutional shareholders a and b that may own more than five percent of distributing2’s common_stock to the best knowledge of distributing2 the remainder of distributing2 common_stock is held by less than five-percent shareholders financial information has been submitted which indicates that busine sec_1 and busine sec_2 as conducted by distributing2 and its relevant subsidiaries has each had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years distributing2 wholly owns distributing1 sub1 and sub2 distributing1 newly formed controlled1 and wholly owns the common_stock of controlled1 controlled1 common_stock controlled1 newly formed and wholly owns controlled2 controlled3 and controlled4 distributing2 common_stock and controlled1 common_stock may be issued to service providers in exchange for services and subject_to risk of forfeiture and restrictions on transferability restricted_stock for what are represented to be valid business reasons the following series of proposed transaction transactions have been proposed i distributing1 will contribute to controlled1 the busine sec_1 assets and liabilities of distributing1 first contribution these assets include assets in domestic and foreign jurisdictions and stock in at least one foreign_subsidiary certain liabilities may relate to discontinued or disposed-of operations certain assets and liabilities will be transferred via interests in disregarded entities ii controlled1 will contribute some of the domestic assets it receives to controlled2 controlled3 and controlled4 controlled1 will contribute any foreign assets and the stock of any foreign subsidiaries it receives to controlled3 or to another foreign_subsidiary which will be contributed to controlled3 controlled3 will further contribute certain foreign assets and shares of stock of foreign subsidiaries it receives to its recently formed foreign subsidiaries iii distributing1 will distribute all the stock of controlled1 to distributing2 internal spin-off iv distributing2 will contribute to controlled1 the busine sec_1 assets and liabilities of distributing2 second contribution these assets include stock in sub1 plr-116785-07 and sub2 assets in domestic and foreign jurisdictions and possibly stock in at least one foreign_subsidiary certain liabilities may relate to discontinued or disposed-of operations certain assets and liabilities will be transferred via interests in disregarded entities v controlled1 will contribute some of the domestic assets it receives to controlled2 controlled3 or controlled4 controlled1 will contribute any foreign assets and the stock of any foreign subsidiaries it receives to controlled3 or to another foreign_subsidiary which will be contributed to controlled3 controlled3 will further contribute certain foreign assets and shares of stock of foreign subsidiaries it receives to its recently formed foreign subsidiaries vi distributing2 will cause controlled1 to be recapitalized so that the desirable number of outstanding shares of controlled1 common_stock is held by distributing2 vii distributing2 will distribute all the shares of controlled1 common_stock to shareholders of distributing2 common_stock on a pro_rata basis external spin-off viii controlled1 may adopt a preferred_stock purchase rights plan as of or following the date of the external spin-off rights plan if the rights plan is adopted each share of controlled1 common_stock would evidence one preferred share purchase right to purchase controlled1 common_stock on the occurrence of certain events involving a change in control of controlled1 the controlled1 purchase rights ix in connection with the proposed transaction distributing2 and controlled1 will enter into agreements relating to i transitional services transitional services for a period not expected to exceed two years following the effective date of the external spin-off and based upon cost or cost-plus arrangements ii cross-licensing of intellectual_property intellectual_property iii tax sharing and allocation and iv certain other contractual relationships negotiated at arm’s length including contractual relationships whereby members of the distributing2 group distributing2 group provide services to members of the controlled1 group controlled1 group and whereby members of the controlled1 group provide services to members of the distributing2 group x in connection with the proposed transaction before the external spin-off certain transactions will take place pursuant to which the busine sec_1 assets and operations held and conducted by foreign direct or indirect subsidiaries of plr-116785-07 distributing2 will be separated from the other businesses held and conducted by those subsidiaries the foreign separation transactions representations the following representations have been made with respect to the first contribution and the internal spin-off the indebtedness if any owed by controlled1 to distributing1 after the internal spin-off will not constitute stock_or_securities no part of the consideration to be distributed by distributing1 will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing1 distributing2 distributing1 and controlled1 will each treat the members of its separate_affiliated_group as defined in sec_355 as one corporation in determining whether it meets the requirement of sec_355 regarding the active_conduct_of_a_trade_or_business the five years of financial information submitted on behalf of distributing1 is representative of distributing1’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted the five years of financial information submitted on behalf of controlled1 is representative of the present operation of busine sec_1 conducted by distributing1 and its subsidiaries and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted the first contribution and internal spin-off will be carried out with a substantial business_purpose following the internal spin-off distributing1 and controlled1 will each continue the active_conduct of its business independently and with its separate employees the total fair_market_value of the assets that distributing1 will transfer to controlled1 will exceed the sum of a the amount of any liabilities assumed within the meaning of sec_357 by controlled1 in connection with the exchange b the amount of any liabilities owed to controlled1 by distributing1 if any that are discharged or extinguished in connection with the exchange and c the amount of any cash and the fair_market_value of a b c d e f g h plr-116785-07 i j k l any property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing1 from controlled1 if any in connection with the exchange the fair_market_value of the assets of controlled1 will exceed the amount of its liabilities immediately_after_the_exchange the total adjusted bases and the fair_market_value of the assets transferred to controlled1 by distributing1 each equals or exceeds the sum of the liabilities assumed by controlled1 plus any liabilities to which the transferred assets are subject and the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred except for certain liabilities which may relate to discontinued or disposed-of operations distributing1 neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction except in connection with the continuing transactions under the intercompany agreements no intercorporate debt will exist between distributing1 and controlled1 at the time of or subsequent to the internal spin-off immediately before the external spin-off items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_irb_6 and as currently in effect sec_1_1502-13 as published by t d further distributing1’s excess_loss_account if any with respect to the controlled1 stock will be included in income immediately before the external spin-off see sec_1_1502-19 m payments made in connection with all continuing transactions between distributing1 and controlled1 will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length except for certain transactions and arrangements under the transitional services or subleases which may be based on cost or cost-plus arrangements n o no two parties to the transaction are investment companies as defined in sec_368 and iv for purposes of sec_355 immediately after the internal spin-off no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing1 entitled to vote or percent or more of the total value of shares of all classes of distributing1 that was acquired by purchase as defined in sec_355 plr-116785-07 and during the five-year period determined after applying sec_355 ending on the date of the internal spin-off for purposes of sec_355 immediately after the internal spin-off no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled1 entitled to vote or percent or more of the total value of shares of all classes of controlled1 stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the internal spin-off or ii attributable to distributions on distributing1 stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the internal spin-off the internal spin-off is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest within the meaning of sec_355 in distributing1 or controlled1 including any predecessor or successor of any such corporation p q the following representations are made in connection with the second contribution and the external spin-off the indebtedness if any owed by controlled1 to distributing2 after the external spin-off will not constitute stock_or_securities no part of the consideration to be distributed by distributing2 will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing2 except for shares of controlled1 common_stock that may be received by holders of restricted_stock the five years of financial information submitted on behalf of distributing2 is representative of distributing2’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted the five years of financial information submitted on behalf of controlled1 is representative of the present operation of busine sec_1 conducted by distributing2 and its subsidiaries and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted r s t u plr-116785-07 the second contribution and external spin-off will be carried out with a substantial business_purpose following the external spin-off distributing2 and controlled1 will each continue the active_conduct of its business independently and with its separate employees the total fair_market_value of the assets that distributing2 will transfer to controlled1 will exceed the sum of a the amount of any liabilities assumed within the meaning of sec_357 by controlled1 in connection with the exchange b the amount of any liabilities owed to controlled1 by distributing2 if any that are discharged or extinguished in connection with the exchange and c the amount of any cash and the fair_market_value of any property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing2 from controlled1 if any in connection with the exchange the fair_market_value of the assets of controlled1 will exceed the amount of its liabilities immediately_after_the_exchange the total adjusted bases and the fair market values of the assets transferred to controlled1 by distributing2 each equals or exceeds the sum of the liabilities assumed by controlled1 plus any liabilities to which the transferred assets are subject and the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred except for certain liabilities which may relate to discontinued or disposed-of operations distributing2 neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction aa except in connection with the continuing transactions under the intercompany agreements no intercorporate debt will exist between distributing2 and controlled1 at the time of or subsequent to the external spin-off immediately before the external spin-off items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_irb_6 and as currently in effect sec_1_1502-13 as published by t d further distributing2’s excess_loss_account if any with respect to the controlled1 stock will be included in income immediately before the external spin-off see sec_1_1502-19 v w x y z bb plr-116785-07 cc payments made in connection with all continuing transactions between distributing2 and controlled1 will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length except for certain transactions and arrangements under the transitional services or subleases which may be based on cost or cost-plus arrangements dd no two parties to the transaction are investment companies as defined in ee ff sec_368 and iv for purposes of sec_355 immediately after the external spin-off no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing2 entitled to vote or percent or more of the total value of shares of all classes of distributing2 that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the external spin-off for purposes of sec_355 immediately after the external spin-off no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled1 stock entitled to vote or percent or more of the total value of shares of all classes of controlled1 stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the external spin-off or ii attributable to distributions on distributing2 stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the external spin-off gg the external spin-off is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest within the meaning of sec_355 in distributing2 or controlled1 including any predecessor or successor of any such corporation hh distributing2 has not been and will not be a united_states_real_property_holding_corporation as defined in sec_897 at any time during the five-year period ending on the date of the external spin-off and distributing2 will not be a united_states_real_property_holding_corporation immediately after the external spin-off if adopted the controlled1 purchase rights would be of the type described in revrul_90_11 1990_6_irb_6 ii plr-116785-07 jj any shares of controlled1 common_stock distributed in the external spin-off as or with respect to restricted_stock will not represent more than percent of the controlled1 common_stock outstanding rulings based solely on the information submitted and the representations set forth above we rule as follows regarding the first contribution and internal spin-off the first contribution followed by the internal spin-off will qualify as a reorganization under sec_368 distributing1 and controlled1 each will be a party to the reorganization under sec_368 no gain_or_loss will be recognized by distributing1 on the first contribution sec_357 and sec_361 no gain_or_loss will be recognized by controlled1 on the first contribution sec_1032 the basis of each asset received by controlled1 in the first contribution will equal the basis of that asset in the hands of distributing1 immediately before its transfer sec_362 the holding_period of each asset received by controlled1 in the first contribution will include the period during which that asset was held by distributing1 sec_1223 no gain_or_loss will be recognized by and no amount will be included in the income of distributing2 on the internal spin-off sec_355 no gain_or_loss will be recognized by and no amount will be included in the income of distributing1 on the internal spin-off sec_361 and sec_355 the aggregate basis of the stock of distributing1 and of the stock of controlled1 in the hands of distributing2 will equal the aggregate basis of the stock of distributing1 held immediately before the internal spin-off allocated between the stock of distributing1 and the stock of controlled1 in proportion to the fair_market_value of each in accordance with sec_1 a sec_358 sec_358 and sec_358 the holding_period of the stock of controlled1 received by distributing2 in the internal spin-off will include the holding_period of distributing1 stock with respect to which the distribution is made provided such distributing1 stock is plr-116785-07 held as a capital_asset by distributing2 on the date of the internal spin-off sec_1223 earnings_and_profits will be allocated between distributing1 and controlled1 in accordance with sec_312 sec_1_312-10 and sec_1_1502-33 based solely on the information submitted and the representations set forth above we rule as follows regarding the second contribution and external spin-off the second contribution followed by the external spin-off will qualify as a reorganization under sec_368 distributing2 and controlled1 each will be a party to the reorganization under sec_368 no gain_or_loss will be recognized by distributing2 on the second contribution sec_357 and sec_361 no gain_or_loss will be recognized by controlled1 on the second contribution sec_1032 the basis of each asset received by controlled1 in the second contribution will equal the basis of that asset in the hands of distributing2 immediately before its transfer sec_362 the holding_period of each asset received by controlled1 in the second contribution will include the period during which that asset was held by distributing2 sec_1223 no gain_or_loss will be recognized by and no amount will be included in the income of the shareholders of distributing2 on the external spin-off sec_355 no gain_or_loss will be recognized by and no amount will be included in the income of distributing2 on the external spin-off sec_361 and sec_355 the aggregate basis of the stock of distributing2 and of the stock of controlled1 in the hands of the shareholders of distributing2 will equal the aggregate basis of the stock of distributing2 held immediately before the external spin-off allocated between the stock of distributing2 and the stock of controlled1 in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 sec_358 and sec_358 the holding_period of the stock of controlled1 received by the shareholders of distributing2 in the external spin-off will include the holding_period of plr-116785-07 distributing2 stock with respect to which the distribution is made provided such distributing2 stock is held as a capital_asset by the shareholders of distributing2 on the date of the external spin-off sec_1223 earnings_and_profits will be allocated between distributing2 and controlled1 in accordance with sec_312 sec_1_312-10 and sec_1_1502-33 caveats except as expressly provided herein we express no opinion about the tax treatment of the proposed transaction under other provisions of the code and regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transactions that are not specifically covered by the above rulings in particular this office has not reviewed any information pertaining to and has made no determination regarding i whether either spin-off satisfies the business_purpose requirement of sec_1_355-2 ii whether either spin-off is being used principally as a device for the distribution of the earnings_and_profits of distributing2 distributing1 or controlled1 see sec_355 and sec_1_355-2 iii whether either spin-off is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest in distributing2 distributing1 or controlled1 see sec_355 and sec_1_355-7 iv the application of sec_367 and sec_1248 to the foreign separation transactions or any other transaction addressed in this letter_ruling v with respect to the foreign separation transactions or any other restructuring steps prior to the external spin-off the application of sec_1_367_a_-8 or -8t to any entities that may have entered into or are subject_to gain recognition agreements under sec_367 vi the federal tax treatment of any agreements regarding intellectual_property vii the federal tax treatment of the transitional services or any other cost or cost-plus arrangements viii the federal tax treatment of the foreign separation transactions plr-116785-07 ix x the federal tax treatment of restricted_stock or distributions made with respect to restricted_stock or the federal tax treatment of assets for which a sec_59 election may be in effect and the unamortized remaining balance of expenses for which a sec_59 election may be in effect procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely _____________ douglas c bates assistant to the branch chief branch office of associate chief_counsel corporate
